Name: Council Regulation (EEC) No 1297/79 of 25 June 1979 fixing the amount of aid in respect of silkworms for the 1979/80 rearing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 79 Official Journal of the European Communities No L 162/ 17 COUNCIL REGULATION (EEC) No 1297/79 of 25 June 1979 fixing the amount of aid in respect of silkworms for the 1979/80 rearing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 845/72 of 24 April 1972 laying down special measures to encourage silkworm rearing (*), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Article 2 of Regulation (EEC) No 845/72 provides that the amount of aid for silkworms reared within the Community must be fixed each year in such a way as to help ensure a fair income for silk ­ worm rearers, taking into account the state of the market in cocoons and raw silk, of foreseeable trends on that market and of import policy ; Whereas application of these criteria entails fixing the amount of aid at a level higher than that adopted for the preceding marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 rearing year, the amount of aid in respect of silkworms as referred to in Article 2 of Regulation (EEC) No 845/72 shall be fixed at 67-50 ECU per box of silkworm eggs used . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE (  ) OJ No L 100, 27 . 4 . 1972, p. 1 . (2 ) OJ No C 93, 9 . 4 . 1979, p. 49 . (3) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal).